Citation Nr: 0937733	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a compensable initial evaluation for left 
thumb ulnar collateral ligament disruption and incompetence, 
nondominant.

2.  Entitlement to a compensable initial evaluation for scar, 
status post melanoma removal right lower back.

3.  Entitlement to service connection for right great toe 
bunion.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1985 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and September 2006 rating 
decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Milwaukee, Wisconsin.

The issue of entitlement to service connection for a right 
great toe bunion is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left thumb ulnar 
collateral ligament disruption and incompetence is manifested 
by some limitation of motion at the metacarpalphalangeal 
(MCP) joint, but no gap between the left thumb pad and the 
fingers and no palpable tenderness of left thumb.

2.  The Veteran's service-connected scar, status post 
melanoma removal right lower back measures no larger than .03 
centimeters (cms) by 11 cms; has not been shown to be either 
poorly nourished with repeated ulceration, tender or painful 
on examination, unstable, or deep; and has not caused any 
limitation of motion or function of the affected part.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
left thumb ulnar collateral ligament disruption and 
incompetence, nondominant have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2008).

2.  The criteria for a compensable rating for a scar, status 
post melanoma removal of the right lower back are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that with regard to the Veteran's claims for 
an increased initial evaluation for his left thumb disability 
and his scar, the letters dated in April 2005 and August 2008 
fully satisfied the duty to notify provisions.  With regard 
to the issue of entitlement to service connection for a right 
bunion, the letter dated in July 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  These letters also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July 2006 and August 2008 letters provided this 
notice to the Veteran.  

The Board observes that the April 2005 and July 2006 letters 
were sent to the Veteran prior to the January 2006 and 
September 2006 rating decisions respectively.  The VCAA 
notice with respect to the elements addressed in these 
letters was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claims with regard to his left thumb disability 
and scar.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the August 2008 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a November 2008 statement of the 
case was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the Veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service medical records have 
been obtained and associated with the claims file, as have VA 
treatment records.  The Board notes that in May 2005 and more 
recently in May 2009, the Veteran was provided compensation 
and pension (C&P) examinations, at the request of the VA, in 
connection with his claim, the respective reports of which 
are also of record.

Analysis

Initial Increased Ratings

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's disability.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

A.  Left Thumb

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran's service-connected left thumb ulnar collateral 
ligament disruption and incompetence, nondominant has been 
assigned an initial noncompensable evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5228 (2008).  He 
contends that a higher evaluation is warranted, as his left 
thumb becomes achy after overuse.

The Veteran is currently assigned a noncompensable rating 
under DC 5299-5228.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2008).  In this instance, the 
Veteran's left thumb disability is not specifically addressed 
in the diagnostic code, as such the Veteran is rated 
according to limitation of motion of his thumb.  

Pursuant to Diagnostic Code 5228, a noncompensable evaluation 
is warranted with a gap of less than one inch (2.5 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent evaluation is 
warranted where there is a gap of one to two inches (2.5 to 
5.1 cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Finally, a maximum 20 
percent evaluation is warranted where there is a gap of more 
than two inches (5.1 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
Id.  

After reviewing the evidence of record, the Board finds that 
a compensable evaluation is not warranted for the Veteran's 
left thumb disability at any point during the appeal period.  
In this regard, the Board observes a May 2009 C&P examination 
found the Veteran's left thumb disability is exhibited by 
some discomfort in the MCP joint of the left thumb and a 
minimal decrease in strength of left thumb adduction.  The 
examination revealed no overall decrease in hand strength and 
no decrease in hand dexterity and the Veteran is able to 
oppose his left thumb to all four fingers.  With regard to 
range of motion, upon examination, there was no gap between 
the left thumb pad and the fingers, however there was a 2 cm 
gap between his left thumb and the proximal transverse crease 
of the palm.  Active range of motion test revealed that the 
Veteran's ROM for the MCP joint is 0-60 degrees x3 and the 
ROM of the DIP joint is 0-80 degrees x3.  There was no 
objective evidence of pain upon repetitive motion.  The 
Veteran exhibited a radial deviation of 10 degrees of his 
resting and grip position.  The Veteran's MCP joint is 
nontender upon palpation.  The left thumb showed no end point 
to abduction of the left thumb, but the Veteran is able to 
use the thumb without concern despite this instability.  The 
examination report further revealed that there is no 
amputation, ankylosis or deformity of one or more digits.  

As noted above, a compensable rating would require at least a 
gap of one to two inches (2.5 to 5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  Upon examination the Veteran did not exhibit any 
gap between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  A higher rating under any 
other applicable diagnostic code would require ankylosis of 
the thumb, and there is no evidence of ankylosis.

The Board acknowledges that the Veteran has x-ray documented 
degenerative joint disease.  Degenerative joint disease is 
rated under Diagnostic Code 5003 (degenerative arthritis), 
which states that the affected joint is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s).  When however, the limitation of motion 
of the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
applicable for each major joint or group of minor joints 
affected by limitation of motion.  However, 38 C.F.R. § 
4.45(f) defines major joints, for the purposes of rating for 
arthritis, as the shoulder, elbow, wrist, hip knee, and 
ankle.  The thumb is considered a minor joint and as such 
multiple interphalangeal, metacarpal, and carpal joints would 
have to be combined in order for a 10 percent rating to be 
warranted under DC 5003.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).

Under the above circumstances, the Board finds no evidence to 
warrant an initial compensable rating at any point during the 
appeal period for the Veteran's left thumb disability.  In 
this regard there is no evidence the Veteran experiences any 
loss of motion of the left thumb.  Additionally, the medical 
evidence does not show that the Veteran has excess fatigue, 
weakness, incoordination or any other symptom or sign that 
results in such additional functional impairment.  38 C.F.R. 
§§ 4.40 and 4.45 (2008); DeLuca, 8 Vet. App. at 202 (1995).  
Finally, there is no evidence of ankylosis of the right 
thumb.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the Veteran's service-connected left 
thumb ulnar collateral ligament disruption and incompetence 
because the competent evidence fails to reveal any additional 
functional impairment associated with such disability to 
warrant consideration of alternate rating codes.

The Board acknowledges the Veteran's contentions that his 
left thumb disability warrants an initial compensable 
evaluation.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected left thumb ulnar collateral ligament 
disruption and incompetence, nondominant.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2008).  As such, the Board finds that a 
preponderance of the evidence is against the assignment of an 
initial compensable evaluation for the Veteran's left thumb 
disability, and the benefit-of-the-doubt rule does not apply.  
Therefore, the Veteran's claim must be denied. 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

B.  Scar

Initially, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708-
54,712 (October 23, 2008).  However, the Board observes the 
amended criteria are only applicable to "applications for 
benefits received by VA on or after October 23, 2008."  Id. 
at 54,708.  Thus, there is no impact on the Veteran's current 
claim for benefits, which was received by VA in August 2003.

The Veteran's disability has been rated under Diagnostic Code 
(DC) 7805, the diagnostic code that pertains to scars that 
cannot be rated under other scar codes and therefore should 
be rated based on limitation of function of the affected 
part.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 
7805.  

Diagnostic Code 7801 directs that scars other than on the 
head, face, or neck that are deep or cause limited motion are 
evaluated as 10 percent disabling for areas exceeding 6 
square inches, 20 percent disabling for areas exceeding 12 
square inches, 30 percent disabling for areas exceeding 72 
square inches, and 40 percent disabling for areas exceeding 
144 square inches.  Notes following the rating criteria 
explain (1) scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2008).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2008).

The next criteria, that of Diagnostic Code 7804, provide that 
superficial scars that are painful on examination are rated 
as 10 percent disabling.  Note (1) following states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) states that a 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation (See 38 C.F.R. § 4.68 of this part on 
the amputation rule).

Finally, Diagnostic Code 7805 directs that other scars shall 
be rated on the limitation of function of the affected part.  
38 C.F.R. § 4.118 (2008).

As noted above, the Veteran is currently rated under DC 7805.  
According to the Veteran's May 2009 C&P examination report, 
the Veteran reported recurrent painful sensations at the 
location of the surgical site that increases with movement.  
The pain comes and goes and lasts only momentarily, but 
always reappears at the start of any activity.  Upon 
examination it was revealed that the scar is 0.3 cm in width 
and 11 cm in length.  There is no tenderness on palpation, 
adherence to underlying tissue, limitation of motion or loss 
of function, skin ulceration or breakdown and no indication 
of underlying soft tissue damage.  As such the Board finds 
that a compensable rating for the Veteran's scar, status post 
melanoma removal right lower back is unwarranted. 

Based on the foregoing evidence, the Board finds that the 
criteria has not been met for a higher evaluation under the 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 for the 
Veteran's residual scar.  It is not sensitive or tender to 
the touch.  Moreover, the scar is superficial, not deep, and 
not associated with soft tissue damage.  Similarly, there is 
no evidence that the scar has impacted the Veteran's 
functioning ability of his right lower back.  Also, the scar 
does not approach the area size needed for a compensable 
evaluation.  The Board acknowledges that under Diagnostic 
Code 7804, a 10 percent evaluation is warranted when a 
superficial scar, one that is not associated with underlying 
soft tissue damage, is painful on examination.  Although the 
Veteran complains of pain in the scar, the VA examiner noted 
that there was no objective evidence to account for the 
Veteran's subjective symptoms.  Further, the Veteran's scar 
was not painful upon examination by the VA examiner, as 
required by the higher disability evaluation of 10 percent.  
As such, the Board finds that the evidence does not allow for 
a compensable evaluation under the pertinent criteria.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
rating schedule.  Id.

Furthermore, the Board notes that there is no evidence of 
record that the Veteran's left thumb disability or his scar, 
status post melanoma removal warrant a higher rating based on 
an extraschedular basis.  38 C.F.R. § 3.321(b) (2008).  Any 
limits on the Veteran's employability due to his claimed 
disabilities have been contemplated in the current ratings.  
The evidence also does not reflect that the Veteran's 
disabilities have necessitated any frequent periods of 
hospitalization or caused marked interference with 
employment.  Indeed, the May 2009 C&P examination report 
notes that the Veteran's disabilities have no significant 
effect with regard to his occupation.  Thus, the record does 
not show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) for 
consideration of the assignment of an extraschedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for left thumb ulnar 
collateral ligament disruption and incompetence, nondominant 
is denied.

An initial compensable evaluation for scar, status post 
melanoma removal right lower back is denied.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for a right great toe 
bunion.  

The Veteran contends that his currently diagnosed right 
bunion is the result of his active military service.  The 
medical evidence of record shows that the Veteran currently 
suffers from a right bunion.  A May 2007 C&P feet examination 
notes the Veteran's left bunion that was operated on and 
further notes that the Veteran also has a mild right bunion.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Additionally, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As the competent 
treatment records indicate that the veteran has a current 
diagnosis of right great toe bunion, as well as evidence in 
service that the veteran suffered from foot problems, the 
Board finds that a VA examination is necessary to determine 
the etiology of the veteran's right great toe bunion.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the etiology of his right great toe 
bunion.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail.  The claims file, 
to include a copy of this remand must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  The examiner should 
address whether or not the Veteran's 
current right great toe bunion is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), related to his military 
service.  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


